Bhoyles, C. J.
1. The 4th special ground of the motion for a new trial is disapproved by the trial judge.
2. The 5th special ground is not complete and understandable within itself, and can not be considered.
3. The 6th and 7th special grounds show that hearsay prejudicial to the accused was admitted in evidence over his timely and appropriate objections; and this error, under all the facts of the case, requires another trial.
4. The 8th special ground is without merit.
*773Decided May 11, 1927.
Price, Spivey & Rdenfield, for plaintiff in error.
I. W. Rountree, solicitor, contra.
5. As another hearing of the case must occur, the sufficiency of the legal evidence to support the verdict is not now passed upon.

Judgment reversed.


Luke and Bloodworth, JJ., concur.